Exhibit 10.2
 
Property Catastrophe Excess of Loss
Reinsurance Contract
Effective:  April 1, 2014


Homeowners of America Insurance Company
Irving, Texas

--------------------------------------------------------------------------------

14\H00H1002
 
[aon.jpg]



Property Catastrophe Excess of Loss
Reinsurance Contract
Effective:  April 1, 2014


Homeowners of America Insurance Company
Irving, Texas










First Property Catastrophe Excess of Loss Reinsurance
Reinsurer(s)
Participation(s)
Everest Reinsurance Company
3.000%
Shelter Mutual Insurance Company
2.500%
Through Aon UK Limited trading as Aon Benfield (Placement Only)
Sirius International Insurance Corporation
  for and on behalf of P.R.A.M.
5.000%
Through Aon UK Limited trading as Aon Benfield
Lloyd's Underwriters Per Signing Page(s)
9.500%
Total
20.000%







Second Property Catastrophe Excess of Loss Reinsurance
Reinsurer(s)
Participation(s)
American Standard Insurance Company of Wisconsin
2.000%
Everest Reinsurance Company
3.000%
Hannover Re (Bermuda) Ltd.
2.000%
Mapfre Re, Compañia De Reaseguros, S.A.
2.000%
Shelter Mutual Insurance Company
1.000%
Through Aon UK Limited trading as Aon Benfield (Placement Only)
Sirius International Insurance Corporation
  for and on behalf of P.R.A.M.
4.000%
Through Aon UK Limited trading as Aon Benfield
Lloyd's Underwriters Per Signing Page(s)
6.000%
Total
20.000%







Third Property Catastrophe Excess of Loss Reinsurance
Reinsurer(s)
Participation(s)
American Standard Insurance Company of Wisconsin
2.500%
Everest Reinsurance Company
3.000%
Hannover Re (Bermuda) Ltd.
2.000%
Mapfre Re, Compañia De Reaseguros, S.A.
2.000%
Shelter Mutual Insurance Company
1.000%
Through Aon UK Limited trading as Aon Benfield (Placement Only)
Sirius International Insurance Corporation
  for and on behalf of P.R.A.M.
4.750%
Through Aon UK Limited trading as Aon Benfield
Lloyd's Underwriters and Companies
  Per Signing Page(s)
4.750%
Total
20.000%





 
14IL\H00H1002
Page 2 of 2
[aon.jpg]



 
 

--------------------------------------------------------------------------------

 
Table of Contents


 
Article
 
Page
 
 
 
 
Preamble
1
1
Classes of Business Reinsured
1
2
Commencement and Termination
1
3
Territory (BRMA 51A)
3
4
Exclusions
3
5
Special Acceptances
5
6
Retention and Limit
5
7
Reinstatement
5
8
Definitions
6
9
Other Reinsurance
8
10
Loss Occurrence
8
11
Loss Notices and Settlements
9
12
Salvage and Subrogation
10
13
Reinsurance Premium
10
14
Sanctions
12
15
Late Payments
12
16
Offset (BRMA 36C)
14
17
Access to Records
14
18
Liability of the Reinsurer
14
19
Net Retained Lines (BRMA 32E)
14
20
Errors and Omissions
15
21
Currency (BRMA 12A)
15
22
Taxes (BRMA 50B)
15
23
Federal Excise Tax (BRMA 17D)
15
24
Reserves
15
25
Insolvency
17
26
Arbitration
18
27
Service of Suit (BRMA 49G)
19
28
Confidentiality
20
29
Agency Agreement
21
30
Governing Law (BRMA 71B)
21
31
Severability (BRMA 72E)
21
32
Entire Agreement
21
33
Notices and Contract Execution
21
34
Intermediary
22
 
Schedule A
 






--------------------------------------------------------------------------------

Property Catastrophe Excess of Loss
Reinsurance Contract
Effective:  April 1, 2014


entered into by and between


Homeowners of America Insurance Company
Irving, Texas


and


The Subscribing Reinsurer(s) Executing the
Interests and Liabilities Agreement(s)
Attached Hereto
(hereinafter referred to as the "Reinsurer")






Preamble
Whenever the word "Company" is used in this Contract, such term shall be held to
include any or all of the affiliated insurance companies of Homeowners of
America Insurance Company, which are or may hereafter be under common control,
provided that notice be given to the Reinsurer of any such newly affiliated
insurance companies which may hereafter come under common control as soon as
practicable with full particulars as to how such affiliation is likely to affect
this Contract.  In the event of either party maintaining that such affiliation
calls for alteration in existing terms, and an agreement for alteration not
being arrived at, then the business of such newly affiliated insurance company
is covered at existing terms only for a period of 45 days after notice by either
party that it does not wish to cover such business.




Article 1 -
Classes of Business Reinsured

By this Contract the Reinsurer agrees to reinsure the excess liability which may
accrue to the Company under its policies in force at the effective date hereof
or issued or renewed on or after that date, and classified by the Company as
Dwelling and Homeowners business (property coverages only, including Dwelling
coverage, Personal Property coverage and Extensions of Coverage as defined in
the Company's policies), subject to the terms, conditions and limitations set
forth herein and in Schedule A attached to and forming part of this Contract.




Article 2 -
Commencement and Termination

A. This Contract shall become effective at 12:01 a.m., Central Standard Time,
April 1, 2014, with respect to losses arising out of loss occurrences commencing
at or after that time and date, and shall remain in force until 12:01 a.m.,
Central Standard Time, April 1, 2015.




B. Notwithstanding the provisions of paragraph A above, the Company may
terminate a Subscribing Reinsurer's percentage share in this Contract in the
event any of the following circumstances occur as clarified by public
announcement or upon discovery:




1. The Subscribing Reinsurer's policyholders' surplus (or its equivalent under
the Subscribing Reinsurer's accounting system) after the earlier of:  (a) the
inception of this Contract, or (b) the date lines are bound for this Contract,
has been reduced by more than 20.0% of the amount of surplus (or the applicable
equivalent) 12 months prior to that date; or




2. The Subscribing Reinsurer's policyholders' surplus (or its equivalent under
the Subscribing Reinsurer's accounting system) at any time between the earlier
of:  (a) the inception of this Contract, or (b) the date lines are bound for
this Contract, and the date of termination of this Contract has been reduced by
more than 20.0% of the amount of surplus (or the applicable equivalent) at the
date of the Subscribing Reinsurer's most recent financial statement filed with
regulatory authorities and available to the public as of the date lines are
bound; or




3. A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease assuming business; or




4. The Subscribing Reinsurer has become insolvent or has been placed into
liquidation, receivership, supervision, administration, winding-up or under a
scheme of arrangement, or similar proceedings (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, supervisor, administrator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or




5. The Subscribing Reinsurer has reinsured its entire liability under this
Contract without the Company's prior written consent; or




6. The A.M. Best's rating for the Subscribing Reinsurer has been assigned or
downgraded below A- (inclusive of "Not Rated" ratings), or the published rating
issued by Standard & Poor's has been downgraded below BBB+ (inclusive of "Not
Rated" ratings); or




7. The Subscribing Reinsurer has become merged with, acquired by or controlled
by any other entity or individual(s) not controlling the Subscribing Reinsurer's
operations previously; or




8. The Subscribing Reinsurer has ceased assuming new or renewal property or
casualty treaty reinsurance business.




C. In the event a Subscribing Reinsurer experiences one or more of the
circumstances specified in paragraph B above, the Subscribing Reinsurer shall
notify the Company as promptly as possible and shall hereinafter be referred to
as a "Special Circumstance Reinsurer."  To terminate a Special Circumstance
Reinsurer's percentage share in this Contract, the Company must provide the
Special Circumstance Reinsurer with written notice as set forth in the Notices
and Contract Execution Article.  Such notice shall include the effective date of
termination as selected by the Company and shall be one of the following:




1. The date of written notice provided by the Special Circumstance Reinsurer; or




2. The last day of the month prior to the date of written notice provided by the
Special Circumstance Reinsurer; or




3. The last day of any month after the date of written notice provided by the
Special Circumstance Reinsurer; or




4. The date of the Company's written notice to the Special Circumstance
Reinsurer advising of the termination.



In the event the Subscribing Reinsurer fails to immediately provide written
notice to the Company of any event outlined in subparagraphs 1 through 8 of
paragraph B above, the Company may elect to substitute the date of public
announcement or discovery as the equivalent of written notice.



D. If any Subscribing Reinsurer's percentage share in this Contract is
terminated or if this Contract expires while a loss occurrence covered hereunder
is in progress, the Reinsurer's liability hereunder shall, subject to the other
terms and conditions of this Contract, be determined as if the entire loss
occurrence had occurred prior to the termination or expiration of this Contract,
provided that no part of such loss occurrence is claimed against any renewal or
replacement of this Contract.





Article 3 -
Territory (BRMA 51A)

The territorial limits of this Contract shall be identical with those of the
Company's policies.




Article 4 -
Exclusions

A. This Contract does not apply to and specifically excludes the following:




1. Financial guarantee and insolvency.




2. Nuclear risks as defined in the "Nuclear Incident Exclusion Clause - Physical
Damage - Reinsurance (U.S.A.)" attached to and forming part of this Contract.




3. Loss or damage caused by or resulting from war, invasion, hostilities, acts
of foreign enemies, civil war, rebellion, insurrection, military or usurped
power, or martial law or confiscation by order of any government or public
authority, but this exclusion shall not apply to loss or damage covered under a
standard policy with a standard War Exclusion Clause.




4. Loss or liability excluded under the provisions of the "Pools, Associations
and Syndicates Exclusion Clause" attached to and forming part of this Contract.




5. All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund.  "Insolvency fund" includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.




6. All third party liability, including Section II of Homeowners.




7. Loss or damage to growing or standing crops.




8. Pollution and seepage coverages excluded under the provisions of the
"Pollution and Seepage Exclusion Clause (BRMA 39A)" attached to and forming part
of this Contract.




9. Terrorism, as described in the provisions of the "Terrorism Exclusion (NMA
2930c)" attached to and forming part of this Contract.




10. Flood and/or earthquake when written as such.




11. Loss, damage, cost or expense arising from fungi unless directly or
indirectly caused by or contributed to by or arising from a covered peril under
the Company's original policy.  Losses arising from fungi shall not in and of
themselves constitute an event for the purposes of recovery hereunder.  For the
purposes of this Contract, "fungi" means any type or form of fungus, including
mold or mildew and any mycotoxins, spores, scents or by products produced or
released by "fungi."




12. Reinsurance assumed.




13. Growing, standing or drying crops or timber.




B. Any exclusion set forth in paragraph A (except exclusions set forth in
subparagraphs 1, 2, 3, 5, 6 and 9) shall be waived automatically when, in the
opinion of the Company, the exposure excluded therein is incidental to the
principal exposure on the risk in question.




C. If the Company is bound, without the knowledge and contrary to the
instructions of the Company's supervisory underwriting personnel, on any
business falling within the scope of one or more of the exclusions set forth in
paragraph A (except exclusions set forth in subparagraphs 1, 2, 3, 5, 6 and 9),
the exclusion shall be suspended with respect to such business until 30 days
after an underwriting supervisor of the Company acquires knowledge thereof or
until the minimum amount of time required by the applicable statute or
regulatory authority to cancel such a policy has elapsed, whichever is greater.




D. If the Company is required to accept an assigned risk which conflicts with
one or more of the exclusions set forth in paragraph A (except exclusions set
forth in subparagraphs 1, 2, 3, 5, 6 and 9), reinsurance shall apply, but only
for the difference between the Company's retention and the minimum limit
required by the applicable state statute, and in no event shall the Reinsurer's
liability exceed the applicable limits set forth in the Retention and Limit and
Reinstatement Articles.





Article 5 -
Special Acceptances

A. From time to time the Company may request a special acceptance of reinsurance
falling outside the scope of the provisions of this Contract (except as respects
the exclusions set forth in subparagraphs 1, 2, 3, 5, 6 and 9 of the Exclusions
Article).  Within 10 days of receipt of such a request, each Subscribing
Reinsurer shall accept such request, ask for additional information, or reject
the request.  Any reinsurance that is specially accepted by the Reinsurer shall
be covered under this Contract and shall be subject to the terms hereof, except
as such terms shall be modified by the special acceptance.




B. In the event a reinsurer becomes a party to this Contract subsequent to one
or more special acceptances hereunder, the new reinsurer shall automatically
accept such special acceptance(s) as being covered hereunder.  Further, if one
or more Subscribing Reinsurers under this Contract agreed to special
acceptance(s) under the contract being replaced by this Contract, such special
acceptance(s) shall be automatically covered hereunder with respect to the
interests and liabilities of such Subscribing Reinsurer(s).





Article 6 -
Retention and Limit

A. As respects each excess layer of reinsurance coverage provided by this
Contract, the Company shall retain and be liable for the first amount of
ultimate net loss, shown as "Company's Retention" for that excess layer in
Schedule A attached hereto, arising out of each loss occurrence.  The Reinsurer
shall then be liable, as respects each excess layer, for the amount by which
such ultimate net loss exceeds the Company's applicable retention, but the
liability of the Reinsurer under each excess layer shall not exceed the amount,
shown as "Reinsurer's Per Occurrence Limit" for that excess layer in Schedule A
attached hereto, as respects any one loss occurrence.




B. No claim shall be made hereunder in any one loss occurrence unless at least
two risks insured by the Company are involved in such loss occurrence.  For the
purposes of this Contract, the Company shall be the sole judge of what
constitutes "one risk."





Article 7 -
Reinstatement

A. In the event all or any portion of the reinsurance under any excess layer of
reinsurance coverage provided by this Contract is exhausted by loss, the amount
so exhausted shall be reinstated immediately from the time the loss occurrence
commences hereon.  For each amount so reinstated, the Company agrees to pay
additional premium in accordance with the provisions of the Reinsurance Premium
Article.




B. Notwithstanding anything stated herein, the liability of the Reinsurer under
any excess layer of reinsurance coverage provided by this Contract shall not
exceed either of the following:




1. The amount, shown as "Reinsurer's Per Occurrence Limit" for that excess layer
in Schedule A attached hereto, as respects loss or losses arising out of any one
loss occurrence; or




2. The amount, shown as "Reinsurer's Term Limit" for that excess layer in
Schedule A attached hereto, in all during the term of this Contract.





Article 8 -
Definitions

A. "Loss adjustment expense" as used herein shall mean costs and expenses
assignable to the investigation, appraisal, adjustment, settlement, litigation,
defense and/or appeal of specific claims, regardless of how such expenses are
classified for statutory reporting purposes.  Loss adjustment expense shall
include, but not be limited to:




1. Interest on judgments (including post-judgment interest and pre-judgment
interest unless included as part of an award or judgment);




2. Expenses of outside adjusters and adjuster expenses incurred by Homeowners of
America MGA, Inc.;




3. Expenses and a pro rata share of salaries of the Company's field employees,
calculated in accordance with the time occupied in adjusting such loss, and
expenses of other employees of the Company who have been temporarily diverted
from their normal and customary duties and assigned to the adjustment of losses
covered by this Contract;




4. Declaratory judgment expenses or other legal expenses and costs incurred in
connection with coverage questions and legal actions connected thereto;




5. Court costs;




6. Costs of supersedeas and appeal bonds;




7. Monitoring counsel expenses.



However, loss adjustment expense shall not include normal office expenses and
salaries of the Company's regular employees, except as provided for in
subparagraph 3 above.



B. "Loss in excess of policy limits" and "extra contractual obligations" as used
herein shall mean:




1. "Loss in excess of policy limits" shall mean 90.0% of any amount paid or
payable by the Company in excess of its policy limits, but otherwise within the
terms of its policy, such loss in excess of the Company's policy limits having
been incurred because of, but not limited to, failure by the Company to settle
within the policy limits or by reason of the Company's alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of an action against its insured or
in the preparation or prosecution of an appeal consequent upon such an action.




2. "Extra contractual obligations" shall mean 90.0% of any punitive, exemplary,
compensatory or consequential damages paid or payable by the Company, not
covered by any other provision of this Contract and which arise from the
handling of any claim on business subject to this Contract, such liabilities
arising because of, but not limited to, failure by the Company to settle within
the policy limits or by reason of the Company's alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or in the
preparation or prosecution of an appeal consequent upon such an action.  An
extra contractual obligation shall be deemed, in all circumstances, to have
occurred on the same date as the loss covered or alleged to be covered under the
policy.



However, loss in excess of policy limits and extra contractual obligations
arising out of each loss occurrence shall not exceed an amount equal to 25.0% of
the Company's indemnity loss under each excess layer of reinsurance coverage
provided by this Contract.


Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess of policy limits or any extra contractual obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.


Savings Clause (Applicable only if the Subscribing Reinsurer is domiciled in the
State of New York):  In no event shall coverage be provided to the extent that
such coverage is not permitted under New York law.



C. "Policies" as used herein shall mean all policies, contracts and binders of
insurance, whether held covered provisionally or otherwise.




D. "Term of this Contract" as used herein shall mean the period from 12:01 a.m.,
Central Standard Time, April 1, 2014, to 12:01 a.m., Central Standard Time,
April 1, 2015.  However, if this Contract or the participation of a Subscribing
Reinsurer is terminated, "term of this Contract" as used herein shall mean the
period from 12:01 a.m., Central Standard Time, April 1, 2014, to the effective
time and date of termination.




E. "Ultimate net loss" as used herein shall mean the sum or sums (including loss
in excess of policy limits, extra contractual obligations and loss adjustment
expense, as defined herein) paid or payable by the Company in settlement of
claims and in satisfaction of judgments rendered on account of such claims,
after deduction of all claims on inuring reinsurance, whether collectible or
not, and all salvage and other recoveries.  Nothing herein shall be construed to
mean that losses under this Contract are not recoverable until the Company's
ultimate net loss has been ascertained.





Article 9 -
Other Reinsurance

A. The Company shall maintain in force property per risk excess of loss treaty
reinsurance, recoveries under which shall inure to the benefit of this Contract.




B. The Company shall be permitted to carry other reinsurance, recoveries under
which shall inure solely to the benefit of the Company and be entirely
disregarded in applying all of the provisions of this Contract.





Article 10 -
Loss Occurrence

A. "Loss occurrence" as used herein shall mean the sum of all individual losses
directly occasioned by any one disaster, accident or loss or series of
disasters, accidents or losses arising out of one event which occurs within the
area of one state of the United States or province of Canada and states or
provinces contiguous thereto and to one another.  However, the duration and
extent of any one "loss occurrence" shall be limited to all individual losses
sustained by the Company occurring during any period of 168 consecutive hours
arising out of and directly occasioned by the same event, except that the term
"loss occurrence" shall be further defined as follows:




1. As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of 72 consecutive hours arising out of and directly
occasioned by the same event.  However, the event need not be limited to one
state or province or states or provinces contiguous thereto.




2. As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of 72 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event.  The maximum duration of 72 consecutive
hours may be extended in respect of individual losses which occur beyond such
72 consecutive hours during the continued occupation of an assured's premises by
strikers, provided such occupation commenced during the aforesaid period.




3. As regards earthquake (the epicenter of which need not necessarily be within
the territorial confines referred to in the introductory portion of this
paragraph) and fire following directly occasioned by the earthquake, only those
individual fire losses which commence during the period of 168 consecutive hours
may be included in the Company's "loss occurrence."




4. As regards "freeze," only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting of frozen pipes and tanks
or freezing and/or melting snow or sleet) may be included in the Company's "loss
occurrence."




5. As regards firestorms, brush fires and any other fires or series of fires,
irrespective of origin (except as provided in subparagraphs 2 and 3 above), all
individual losses sustained by the Company which commence during any period of
168 consecutive hours within a 150-mile radius of any fixed point selected by
the Company may be included in the Company's "loss occurrence."  However, an
individual loss subject to this subparagraph cannot be included in more than one
"loss occurrence."




B. For all those "loss occurrences" other than those referred to in
subparagraph 2 above, the Company may choose the date and time when any such
period of consecutive hours commences, provided that it is not earlier than the
date and time of the occurrence of the first recorded individual loss sustained
by the Company arising out of that disaster, accident or loss, and provided that
only one such period of 168 consecutive hours shall apply with respect to one
event, except for any "loss occurrence" referred to in subparagraph 1 of
paragraph A above where only one such period of 72 consecutive hours shall apply
with respect to one event, regardless of the duration of the event.




C. As respects those "loss occurrences" referred to in subparagraph 2 of
paragraph A above, if the disaster, accident or loss occasioned by the event is
of greater duration than 72 consecutive hours, then the Company may divide that
disaster, accident or loss into two or more "loss occurrences," provided no two
periods overlap and no individual loss is included in more than one such period
and provided that no period commences earlier than the date and time of the
occurrence of the first recorded individual loss sustained by the Company
arising out of that disaster, accident or loss.




D. It is understood that losses arising from a combination of two or more perils
as a result of the same event shall be considered as having arisen from one
"loss occurrence."  Notwithstanding the foregoing, the hourly limitations as
stated in paragraph A shall not be exceeded as respects the applicable perils
and no single "loss occurrence" shall encompass a time period greater than 168
consecutive hours.





Article 11 -
Loss Notices and Settlements

A. Whenever losses paid or reserved by the Company appear likely, in the opinion
of the Company, to result in a claim hereunder, the Company shall notify the
Reinsurer, and the Company shall notify the Reinsurer of all subsequent
developments that may materially affect the position of the Reinsurer.




B. The Company alone and at its full discretion shall adjust, settle or
compromise all claims and losses subject to this Contract.  The Reinsurer shall
be bound by the judgment of the Company as to the obligations and liabilities of
the Company under any policy.




C. All loss settlements made by the Company, whether under strict policy terms
or by way of compromise (including loss in excess of policy limits and extra
contractual obligations) shall be binding upon the Reinsurer, and the Reinsurer
agrees to pay or allow, as the case may be, all amounts for which it may be
liable immediately upon receipt of reasonable evidence of the amount paid (or
scheduled to be paid) by the Company.  The Company shall be the sole judge as
to:




1. What constitutes a claim or loss covered under any policy;




2. The Company's liability thereunder;




3. The amount or amounts proper for the Company to pay thereunder.




D. A Special Circumstance Reinsurer shall not have the right to deny payment of
a claim if the sum of the percentage shares of Active Subscribing Reinsurers
that have paid the claim exceeds 50.0% of the sum of the percentage shares of
all Active Subscribing Reinsurers.  "Active Subscribing Reinsurer" as used
herein shall mean a Subscribing Reinsurer that is not a Special Circumstance
Reinsurer as of the due date of the claim (as specified in the Late Payments
Article).





Article 12 -
Salvage and Subrogation

The Reinsurer shall be credited with salvage (i.e., reimbursement obtained or
recovery made by the Company, less the actual cost, excluding salaries of
officials and employees of the Company and sums paid to attorneys as retainer,
of obtaining such reimbursement or making such recovery) on account of claims
and settlements involving reinsurance hereunder.  Salvage thereon shall always
be used to reimburse the excess carriers in the reverse order of their priority
according to their participation before being used in any way to reimburse the
Company for its primary loss.  The Company hereby agrees to enforce its rights
to salvage or subrogation relating to any loss, a part of which loss was
sustained by the Reinsurer, and to prosecute all claims arising out of such
rights if, in the Company's opinion, it is reasonable to do so.




Article 13 -
Reinsurance Premium

A. As premium for each excess layer of reinsurance coverage provided by this
Contract, the Company shall pay the Reinsurer the greater of the following:




1. The amount, shown as "Annual Minimum Premium" for that excess layer in
Schedule A attached hereto; or




2. The percentage, shown as "Premium Rate" for that excess layer in Schedule A
attached hereto, of the Company's net earned premium for the term of this
Contract.




B. The Company shall pay the Reinsurer an annual deposit premium for each excess
layer of the amount, shown as "Annual Deposit Premium" for that excess layer in
Schedule A attached hereto, in four equal installments of the amount, shown as
"Quarterly Deposit Premium" for that excess layer in Schedule A attached hereto,
on April 1, July 1 and October 1 of 2014, and on January 1, 2015.




C. Within 45 days after the expiration of this Contract, the Company shall
provide a report to the Reinsurer setting forth the premium due hereunder for
each excess layer, computed in accordance with paragraph A above, and any
additional premium due the Reinsurer or return premium due the Company for each
such excess layer shall be remitted promptly.




D. For each amount of limit reinstated for each excess layer in accordance with
the Reinstatement Article, the Company agrees to pay additional premium equal to
the product of the following:




1. The percentage of the occurrence limit for the excess layer reinstated (based
on the loss paid by the Reinsurer under that excess layer); times




2. The earned reinsurance premium, as calculated in accordance with paragraph C
above, for the excess layer reinstated for the term of this Contract (exclusive
of reinstatement premium).




E. Whenever the Company requests payment by the Reinsurer of any loss under any
excess layer hereunder, the Company shall submit a statement to the Reinsurer of
reinstatement premium due the Reinsurer for that excess layer.  If the earned
reinsurance premium for any excess layer for the term of this Contract has not
been finally determined as of the date of any such statement, the calculation of
reinstatement premium due for that excess layer shall be based on the annual
deposit premium for that excess layer and shall be readjusted when the earned
reinsurance premium for that excess layer for the term of this Contract has been
finally determined.  Any reinstatement premium shown to be due the Reinsurer for
any excess layer as reflected by any such statement (less prior payments, if
any, for that excess layer) shall be payable by the Company concurrently with
payment by the Reinsurer of the requested loss for that excess layer.  Any
return reinstatement premium shown to be due the Company shall be remitted by
the Reinsurer as promptly as possible after receipt and verification of the
Company's statement.




F. In the event a Subscribing Reinsurer's participation in this Contract is
terminated under the provisions of the Commencement and Termination Article, no
deposit premium shall be due after the effective date of termination, the
minimum premium shall be waived, and the reinsurance premium and reinstatement
premium, if applicable, will be calculated in accordance with the following
formulas:




1. Reinsurance premium shall be the number of days the Subscribing Reinsurer
participates on this Contract divided by the number of days of the original term
of this Contract and the quotient thereof shall be multiplied by the Subscribing
Reinsurer's percentage share of the final adjusted premium reported in
accordance with paragraph C above.




2. Reinstatement premium shall be the product of subparagraphs D(1) and F(1)
above.




3. In the event the incurred loss for an excess layer in Schedule A attached
hereto is greater than the sum of subparagraphs F(1) and F(2) above that is
applicable to the same excess layer, in lieu of the provisions of
subparagraphs F(1) and F(2) above, the Subscribing Reinsurer will receive
premium equal to the lesser of:




a. An amount equal to the Subscribing Reinsurer's percentage share of the full
reinsurance premium calculated in accordance with paragraph A (without regard to
the termination of the Subscribing Reinsurer's share in accordance with the
provisions of the Commencement and Termination Article) plus any reinstatement
premium calculated in accordance with subparagraph F(2) above; or




b. The Subscribing Reinsurer's percentage share of the incurred loss for the
same excess layer.




G. Within 45 days after the termination of this Contract, the Company shall
provide a report to the Reinsurer setting forth the premium due hereunder for
each excess layer, computed in accordance with paragraph F above, and any
additional premium due the Reinsurer or return premium due the Company for each
such excess layer shall be remitted promptly.




H. "Net earned premium" as used herein shall mean gross earned premium of the
Company for the classes of business reinsured hereunder, less the earned portion
of premiums ceded by the Company for reinsurance which inures to the benefit of
this Contract.




I. "Incurred loss" as used herein shall mean the Company's ceded ultimate net
loss plus the Company's ceded outstanding loss and loss adjustment expense
reserves (including all case reserves plus any reasonable amount estimated to be
unreported from known loss occurrences as established by the Company).





Article 14 -
Sanctions

Neither the Company nor any Subscribing Reinsurer shall be liable for premium or
loss under this Contract if it would result in a violation of any mandatory
sanction, prohibition or restriction under United Nations resolutions or the
trade or economic sanctions, laws or regulations of the European Union, United
Kingdom or United States of America that are applicable to either party.




Article 15 -
Late Payments

A. The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.




B. In the event any premium, loss or other payment due either party is not
received by the intermediary named in the Intermediary Article (hereinafter
referred to as the "Intermediary") by the payment due date, the party to which
payment is due may, by notifying the Intermediary in writing, require the debtor
party to pay, and the debtor party agrees to pay, an interest charge on the
amount past due calculated for each such payment on the last business day of
each month as follows:




1. The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times




2. 1/365th of the sum of 1.0% and the U.S. prime rate as quoted in The Wall
Street Journal on the first business day of the month for which the calculation
is made; times




3. The amount past due, including accrued interest.



It is agreed that interest shall accumulate until payment of the original amount
due plus interest charges have been received by the Intermediary.


Notwithstanding the provisions of subparagraph 2 above and the immediately
preceding sentence, the interest rate for a Special Circumstance Reinsurer will
increase by 0.5% for every month that payment of the claim is past due, subject
to a maximum annual interest rate of 7.0%.



C. If the interest rate provided under this Article exceeds the maximum interest
rate allowed by any applicable law or is held unenforceable by a court of
competent jurisdiction, such interest rate shall be modified to the highest rate
permitted by the applicable law, and all remaining provisions of this Article
and Contract shall remain in full force and effect without being impaired or
invalidated in any way.




D. The establishment of the due date shall, for purposes of this Article, be
determined as follows:




1. As respects the payment of routine deposits and premiums due the Reinsurer,
the due date shall be as provided for in the applicable section of this
Contract.  In the event a due date is not specifically stated for a given
payment, it shall be deemed due 30 days after the date of transmittal by the
Intermediary of the initial billing for each such payment.




2. Any claim or loss payment due the Company hereunder shall be deemed due
30 days after the proof of loss or demand for payment is transmitted to the
Reinsurer.  If such loss or claim payment is not received within the 30 days,
interest will accrue on the payment or amount overdue in accordance with
paragraph B above, from the date the proof of loss or demand for payment was
transmitted to the Reinsurer.




3. As respects any payment, adjustment or return due either party not otherwise
provided for in subparagraphs 1 and 2 of this paragraph, the due date shall be
as provided for in the applicable section of this Contract.  In the event a due
date is not specifically stated for a given payment, it shall be deemed due
30 days following transmittal of written notification that the provisions of
this Article have been invoked.



For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.



E. Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit, or prohibiting either party from contesting
the validity of any payment or from initiating any arbitration or other
proceeding in accordance with the provisions of this Contract.  If the debtor
party prevails in an arbitration or other proceeding, then any interest charges
due hereunder on the amount in dispute shall be null and void.  If the debtor
party loses in such proceeding, then the interest charge on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings.  If
a debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article.




F. Interest charges arising out of the application of this Article that are $250
or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.





Article 16 -
Offset (BRMA 36C)

The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Contract.  The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise.




Article 17 -
Access to Records

A. Provided the Company has received at least five working days prior notice,
the Reinsurer or its designated representatives shall have access during regular
business hours to all records of the Company which pertain in any way to this
reinsurance.  However, a Subscribing Reinsurer or its designated representatives
shall not have any right of access to the records of the Company if it is not
current in all undisputed payments due the Company.  "Undisputed" as used herein
shall mean any amount that the Subscribing Reinsurer has not contested in
writing to the Company specifying the reason(s) why the payments are disputed.




B. The provisions of this Article shall extend beyond the expiration or
invalidation of this Contract, or the termination of a Subscribing Reinsurer's
percentage share in this Contract, until all claims and losses hereunder are
settled.





Article 18 -
Liability of the Reinsurer

A. The liability of the Reinsurer shall follow that of the Company in every
case, including judicial interpretation and policy reformation, and be subject
in all respects to all the general and specific stipulations, clauses, waivers
and modifications of the Company's policies and any endorsements thereon. 
However, in no event shall this be construed in any way to provide coverage
outside the terms and conditions set forth in this Contract.




B. Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.





Article 19 -
Net Retained Lines (BRMA 32E)

A. This Contract applies only to that portion of any policy which the Company
retains net for its own account (prior to deduction of any underlying
reinsurance specifically permitted in this Contract), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Contract attaches, only loss or losses in respect of that
portion of any policy which the Company retains net for its own account shall be
included.




B. The amount of the Reinsurer's liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.





Article 20 -
Errors and Omissions

Inadvertent delays, errors or omissions made in complying with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.




Article 21 -
Currency (BRMA 12A)

A. Whenever the word "Dollars" or the "$" sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.




B. Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.





Article 22 -
Taxes (BRMA 50B)

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.




Article 23 -
Federal Excise Tax (BRMA 17D)

A. The Reinsurer has agreed to allow for the purpose of paying the Federal
Excise Tax the applicable percentage of the premium payable hereon (as imposed
under Section 4371 of the Internal Revenue Code) to the extent such premium is
subject to the Federal Excise Tax.




B. In the event of any return of premium becoming due hereunder the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Company or its agent should take steps to recover the tax from the United
States Government.





Article 24 -
Reserves

A. The Reinsurer agrees to fund its share of the Company's ceded outstanding
loss and loss adjustment expense reserves (including all case reserves plus any
reasonable amount estimated to be unreported from known loss occurrences as
established by the Company), and any other outstanding balances which it shall
be required by applicable regulation or law to set up under this Contract (the
"funding obligation") by:




1. Clean, irrevocable and unconditional letters of credit issued and confirmed,
if confirmation is required by the insurance regulatory authorities involved, by
a bank or banks meeting the NAIC Securities Valuation Office credit standards
for issuers of letters of credit and acceptable to said insurance regulatory
authorities; and/or




2. Escrow accounts for the benefit of the Company; and/or




3. Cash advances;



if the Reinsurer:



1. Is unauthorized in any state of the United States of America or the District
of Columbia and if, without such funding, a penalty would accrue to the Company
on any financial statement it is required to file with the insurance regulatory
authorities involved; or




2. Is a Special Circumstance Reinsurer.



The Reinsurer, at its sole option, may fund in other than cash if its method and
form of funding are acceptable to the insurance regulatory authorities involved.


Notwithstanding the provisions of the Arbitration Article, if a Special
Circumstance Reinsurer fails to fund its share of the funding obligation as set
forth above, the Company retains its right to apply to a court of competent
jurisdiction for equitable or interim relief.



B. With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
include an "evergreen clause," which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration date. 
The Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:




1. To reimburse itself for the Reinsurer's share of losses and/or loss
adjustment expense paid under the terms of policies reinsured hereunder, unless
paid in cash by the Reinsurer;




2. To reimburse itself for the Reinsurer's share of any other amounts claimed to
be due hereunder, unless paid in cash by the Reinsurer;




3. To fund a cash account in an amount equal to the Reinsurer's funding
obligation funded by means of a letter of credit which is under non-renewal
notice, if said letter of credit has not been renewed or replaced by the
Reinsurer 10 days prior to its expiration date;




4. To refund to the Reinsurer any sum in excess of the actual amount required to
fund the Reinsurer's funding obligation, if so requested by the Reinsurer.



In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1) or B(3), or in the case of B(2),
the actual amount determined to be due, the Company shall promptly return to the
Reinsurer the excess amount so drawn.



C. If a Subscribing Reinsurer fails to fulfill its funding obligation (if any)
under this Article, the Company may, at its option, require the Subscribing
Reinsurer to pay, and the Subscribing Reinsurer agrees to pay, an interest
charge on the funding obligation calculated on the last business day of each
month as follows:




1. The number of full days that have expired since the earliest of the
applicable following dates:




a. As respects a Subscribing Reinsurer that is unauthorized in any state of the
United States of America or District of Columbia having jurisdiction over the
Company, December 31 of the calendar year in which the funding was required; or




b. As respects a Special Circumstance Reinsurer, the first date such reinsurer
becomes a Special Circumstance Reinsurer;



times:



2. 1/365th of the sum of 4.0% and the U.S. prime rate as quoted in The Wall
Street Journal on the first business day of the month for which the calculation
is made; times




3. The greater of (a) the funding obligation, less the amount, if any, funded by
the Subscribing Reinsurer prior to the applicable date determined in
subparagraph 1 above or (b) $100,000.



It is agreed that interest shall accumulate until the full interest charge
amount as provided for in this paragraph and the funding obligation are paid.


If the interest rate provided under this Article exceeds the maximum interest
rate allowed by any applicable law or is held unenforceable by an arbitrator or
a court of competent jurisdiction, such interest rate shall be modified to the
highest rate permitted by the applicable law, and all remaining provisions of
this Article and Contract shall remain in full force and effect without being
impaired or invalidated in any way.




Article 25 -
Insolvency

A. In the event of the insolvency of one or more of the reinsured companies,
this reinsurance shall be payable directly to the company or to its liquidator,
receiver, conservator or statutory successor on the basis of the liability of
the company without diminution because of the insolvency of the company or
because the liquidator, receiver, conservator or statutory successor of the
company has failed to pay all or a portion of any claim.  It is agreed, however,
that the liquidator, receiver, conservator or statutory successor of the company
shall give written notice to the Reinsurer of the pendency of a claim against
the company indicating the policy or bond reinsured which claim would involve a
possible liability on the part of the Reinsurer within a reasonable time after
such claim is filed in the conservation or liquidation proceeding or in the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the company or its liquidator, receiver, conservator or statutory
successor.  The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the Court, against the company as part of the expense
of conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the company solely as a result of the defense undertaken by
the Reinsurer.




B. Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the company.




C. It is further understood and agreed that, in the event of the insolvency of
one or more of the reinsured companies, the reinsurance under this Contract
shall be payable directly by the Reinsurer to the company or to its liquidator,
receiver or statutory successor, except as provided by Section 4118(a) of the
New York Insurance Law or except (1) where this Contract specifically provides
another payee of such reinsurance in the event of the insolvency of the company
or (2) where the Reinsurer with the consent of the direct insured or insureds
has assumed such policy obligations of the company as direct obligations of the
Reinsurer to the payees under such policies and in substitution for the
obligations of the company to such payees.





Article 26 -
Arbitration

A. As a condition precedent to any right of action hereunder, in the event of
any dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration.  One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd's London Underwriters.  In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration.  If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, the
Umpire will be appointed within 10 days thereafter according to the ARIAS-U.S.
(Association Internationale de Droit des Assurances (AIDA) Reinsurance and
Insurance Arbitration Society) Umpire Appointment Procedure in effect at such
time.  Notwithstanding the above, in the event the dispute or difference of
opinion involves a Special Circumstance Reinsurer, the Company may, at its
option, choose to forego arbitration and may bring an action in any court of
competent jurisdiction.




B. Each party shall present its case to the Arbiters within 30 days following
the date of appointment of the Umpire.  The Arbiters shall consider this
Contract as an honorable engagement rather than merely as a legal obligation and
they are relieved of all judicial formalities and may abstain from following the
strict rules of law.  The decision of the Arbiters shall be final and binding on
both parties; but failing to agree, they shall call in the Umpire and the
decision of the majority shall be final and binding upon both parties.  Judgment
upon the final decision of the Arbiters may be entered in any court of competent
jurisdiction and the Arbiters are empowered to grant interim relief as they may
deem appropriate.




C. If more than one reinsurer is involved in the same dispute, all such
reinsurers shall, at the option of the Company, constitute and act as one party
for purposes of this Article and communications shall be made by the Company to
each of the reinsurers constituting one party, provided, however, that nothing
herein shall impair the rights of such reinsurers to assert several, rather than
joint, defenses or claims, nor be construed as changing the liability of the
reinsurers participating under the terms of this Contract from several to joint.




D. Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. 
In the event that the two Arbiters are chosen by one party, as above provided,
the expense of the Arbiters, the Umpire and the arbitration shall be equally
divided between the two parties.




E. Any arbitration proceedings shall take place in Irving, Texas, or at a
location mutually agreed upon by the parties to this Contract, but
notwithstanding the location of the arbitration, all proceedings pursuant hereto
shall be governed by the law of the State of Texas.





Article 27 -
Service of Suit (BRMA 49G)

(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities)



A. This Article will not be read to conflict with or override the obligations of
the parties to arbitrate their disputes as provided for in the Arbitration
Article.  This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Contract.




B. In the event the Reinsurer fails to pay any amount claimed to be due
hereunder, the Reinsurer, at the request of the Company, will submit to the
jurisdiction of a court of competent jurisdiction within the United States. 
Nothing in this Article constitutes or should be understood to constitute a
waiver of the Reinsurer's rights to commence an action in any court of competent
jurisdiction in the United States, to remove an action to a United States
District Court, or to seek a transfer of a case to another court as permitted by
the laws of the United States or of any state in the United States.  The
Reinsurer, once the appropriate Court is accepted by the Reinsurer or is
determined by removal, transfer or otherwise, as provided for above, will comply
with all requirements necessary to give said Court jurisdiction and, in any suit
instituted against any of the Subscribing Reinsurers upon this Contract, will
abide by the final decision of such Court or of any Appellate Court in the event
of an appeal.




C. Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his or her successor
or successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.





Article 28 -
Confidentiality

A. The Reinsurer hereby acknowledges that the documents, information and data
provided to it by the Company, whether directly or through an authorized agent,
in connection with the placement and execution of this Contract ("Confidential
Information") are proprietary and confidential to the Company.  Confidential
Information shall not include documents, information or data that the Reinsurer
can show:




1. Are publicly known or have become publicly known through no unauthorized act
of the Reinsurer;




2. Have been rightfully received from a third person without obligation of
confidentiality; or




3. Were known by the Reinsurer prior to the placement of this Contract without
an obligation of confidentiality.




B. Absent the written consent of the Company, the Reinsurer shall not disclose
any Confidential Information to any third parties, excluding any affiliated
companies, except:




1. When required by retrocessionaires subject to the business ceded to this
Contract;




2. When required by state regulators performing an audit of the Reinsurer's
records and/or financial condition;




3. When required by external auditors performing an audit of the Reinsurer's
records in the normal course of business; or




4. When required by attorneys or arbitrators in connection with an actual or
potential dispute hereunder.



Further, the Reinsurer agrees not to use any Confidential Information for any
purpose not related to the performance of its obligations or enforcement of its
rights under this Contract.



C. Notwithstanding the above, in the event that the Reinsurer is required by
court order, other legal process or any regulatory authority to release or
disclose any or all of the Confidential Information, the Reinsurer agrees to
provide the Company with written notice of same at least 10 days prior to such
release or disclosure and to use its best efforts to assist the Company in
maintaining the confidentiality provided for in this Article.




D. The provisions of this Article shall extend to the officers, directors and
employees of the Reinsurer and its affiliates, and shall be binding upon their
successors and assigns.





Article 29 -
Agency Agreement

If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.




Article 30 -
Governing Law (BRMA 71B)

This Contract shall be governed by and construed in accordance with the laws of
the State of Texas.




Article 31 -
Severability (BRMA 72E)

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.




Article 32 -
Entire Agreement

This written Contract constitutes the entire agreement between the parties
hereto with respect to the business being reinsured hereunder, and there are no
understandings between the parties hereto other than as expressed in this
Contract.  Any change or modification to this Contract will be made by amendment
to this Contract and signed by the parties hereto.




Article 33 -
Notices and Contract Execution

A. Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile.  With the exception
of notices of termination, first class mail is also acceptable.




B. The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:




1. Paper documents with an original ink signature;




2. Facsimile or electronic copies of paper documents showing an original ink
signature; and/or




3. Electronic records with an electronic signature made via an electronic
agent.  For the purposes of this Contract, the terms "electronic record,"
"electronic signature" and "electronic agent" shall have the meanings set forth
in the Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.




C. This Contract may be executed in one or more counterparts, each of which,
when duly executed, shall be deemed an original.





Article 34 -
Intermediary

Aon Benfield Inc., or one of its affiliated corporations duly licensed as a
reinsurance intermediary, is hereby recognized as the Intermediary negotiating
this Contract for all business hereunder.  All communications (including but not
limited to notices, statements, premiums, return premiums, commissions, taxes,
losses, loss adjustment expense, salvages and loss settlements) relating to this
Contract will be transmitted to the Company or the Reinsurer through the
Intermediary.  Payments by the Company to the Intermediary will be deemed
payment to the Reinsurer.  Payments by the Reinsurer to the Intermediary will be
deemed payment to the Company only to the extent that such payments are actually
received by the Company.




In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date specified below:


This ________________ day of ____________________________ in the year
____________.


Homeowners of America Insurance Company (for and on behalf of the "Company")


_______________________________________________________

--------------------------------------------------------------------------------

14\H00H1002
Page
[aon.jpg]



Schedule A
Property Catastrophe Excess of Loss
Reinsurance Contract
Effective:  April 1, 2014


Homeowners of America Insurance Company
Irving, Texas






 
 
First
   
Second
   
Third
 
 
 
Excess
   
Excess
   
Excess
 
 
 

   

   

 
Company's Retention
 
$
10,000,000
   
$
20,000,000
   
$
40,000,000
 
 
                       
Reinsurer's Per Occurrence Limit
 
$
10,000,000
   
$
20,000,000
   
$
70,000,000
 
 
                       
Reinsurer's Term Limit
 
$
20,000,000
   
$
40,000,000
   
$
140,000,000
 
 
                       
Annual Minimum Premium
 
$
1,600,000
   
$
1,600,000
   
$
2,240,000
 
 
                       
Premium Rate
   
3.35
%
   
3.35
%
   
4.69
%
 
                       
Annual Deposit Premium
 
$
2,000,000
   
$
2,000,000
   
$
2,800,000
 
 
                       
Quarterly Deposit Premium
 
$
500,000
   
$
500,000
   
$
700,000
 







The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.



--------------------------------------------------------------------------------

14\H00H1002
Schedule A
[aon.jpg]



Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance (U.S.A.)





1. This Reinsurance does not cover any loss or liability accruing to the
Reassured, directly or indirectly and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.




2. Without in any way restricting the operation of paragraph (1) of this Clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:




I. Nuclear reactor power plants including all auxiliary property on the site, or




II. Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and "critical
facilities" as such, or




III. Installations for fabricating complete fuel elements or for processing
substantial quantities of "special nuclear material," and for reprocessing,
salvaging, chemically separating, storing or disposing of "spent" nuclear fuel
or waste materials, or




IV. Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.




3. Without in any way restricting the operations of paragraphs (1) and (2)
hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate




(a) where Reassured does not have knowledge of such nuclear reactor power plant
or nuclear installation, or




(b) where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused. 
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.




4. Without in any way restricting the operations of paragraphs (1), (2) and (3)
hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.




5. It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.




6. The term "special nuclear material" shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.




7. Reassured to be sole judge of what constitutes:




(a) substantial quantities, and




(b) the extent of installation, plant or site.



Note.-Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that



(a) all policies issued by the Reassured on or before 31st December 1957 shall
be free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.




(b) with respect to any risk located in Canada policies issued by the Reassured
on or before 31st December 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.



12/12/57
N.M.A. 1119
BRMA 35B

--------------------------------------------------------------------------------

14\H00H1002
Pools, Associations and Syndicates Exclusion Clause




Section A:


Excluding:



(a) All business derived directly or indirectly from any Pool, Association or
Syndicate which maintains its own reinsurance facilities.




(b) Any Pool or Scheme (whether voluntary or mandatory) formed after March 1,
1968 for the purpose of insuring property whether on a country-wide basis or in
respect of designated areas.  This exclusion shall not apply to so-called
Automobile Insurance Plans or other Pools formed to provide coverage for
Automobile Physical Damage.



Section B:


It is agreed that business written by the Company for the same perils, which is
known at the time to be insured by, or in excess of underlying amounts, whether
by way of insurance or reinsurance, by any Pool, Association or Syndicate formed
for the purpose of writing:


Oil, Gas or Petro-Chemical Plants;
Oil or Gas Drilling Rigs; and/or
Aviation Risks;


is excluded hereunder.


Section B does not apply:



(a) Where the Total Insured Value over all interests of the risk in question is
less than $250,000,000.




(b) To interests traditionally underwritten as Inland Marine or stock and/or
contents written on a blanket basis.




(c) To Contingent Business Interruption, except when the Company is aware that
the key location is known at the time to be insured in any Pool, Association or
Syndicate named above, other than as provided for under Section B(a).




(d) To risks as follows:



Offices, Hotels, Apartments, Hospitals, Educational Establishments, Public
Utilities (other than railroad schedules) and builder's risks on the classes of
risks specified in this subsection (d) only.


Where this clause attaches to Catastrophe Excesses, the following Sections C and
D are added:


Section C:


Nevertheless the Reinsurer specifically agrees that liability accruing to the
Company from its participation in residual market mechanisms including but not
limited to:



(1) The following so-called "Coastal Pools":



Alabama Insurance Underwriting Association
Louisiana Citizens Property Insurance Corporation
Mississippi Windstorm Underwriting Association
North Carolina Insurance Underwriting Association
South Carolina Windstorm and Hail Underwriting Association
Texas Windstorm Insurance Association


AND



(2) All "Fair Plan" and "Rural Risk Plan" business



AND



(3) Citizens Property Insurance Corporation ("CPIC") and the California
Earthquake Authority ("CEA")



for all perils otherwise protected hereunder shall not be excluded, except,
however, that this reinsurance does not include any increase in such liability
resulting from:



(i) The inability of any other participant in such "Coastal Pool" and/or "Fair
Plan" and/or "Rural Risk Plan" and/or Residual Market Mechanisms to meet its
liability.




(ii) Any claim against such "Coastal Pool" and/or "Fair Plan" and/or "Rural Risk
Plan" and/or Residual Market Mechanisms, or any participant therein, including
the Company, whether by way of subrogation or otherwise, brought by or on behalf
of any insolvency fund.



Section D:



(1) Notwithstanding Section C above, in respect of the CEA, where an assessment
is made against the Company by the CEA, the Company may include in its Ultimate
Net Loss only that assessment directly attributable to each separate loss
occurrence covered hereunder.  The Company's initial capital contribution to the
CEA shall not be included in the Ultimate Net Loss.




(2) Notwithstanding Section C above, in respect of CPIC, where an assessment is
made against the Company by CPIC, the maximum loss that the Company may include
in the Ultimate Net Loss in respect of any loss occurrence hereunder shall not
exceed the lesser of:




(a) The Company's assessment from CPIC for the accounting year in which the loss
occurrence commenced, or




(b) The product of the following:




(i) The Company's percentage participation in CPIC for the accounting year in
which the loss occurrence commenced; and




(ii) CPIC's total losses in such loss occurrence.



Notwithstanding Section C above, in respect of CPIC, the Ultimate Net Loss
hereunder shall not include any monies expended to purchase or retire bonds as a
consequence of being a member of CPIC.  For the purposes of this Contract, the
Company may not include in the Ultimate Net Loss any assessment or any
percentage assessment levied by CPIC to meet the obligations of an insolvent
insurer member or other party, or to meet any obligations arising from the
deferment by CPIC of the collection of monies.




                                                                                                                                                                                                    






NOTES: Wherever used herein the terms:




"Company" shall be understood to mean "Company," "Reinsured," "Reassured" or
whatever other term is used in the attached reinsurance document to designate
the reinsured company or companies.




"Agreement" shall be understood to mean "Agreement," "Contract," "Policy" or
whatever other term is used to designate the attached reinsurance document.




"Reinsurers" shall be understood to mean "Reinsurers," "Underwriters" or
whatever other term is used in the attached reinsurance document to designate
the reinsurer or reinsurers.




--------------------------------------------------------------------------------

14\H00H1002
Page of 2
Pollution and Seepage Exclusion Clause








This Contract excludes loss and/or damage and/or costs and/or expenses arising
from seepage and/or pollution and/or contamination, other than contamination
from smoke.  Nevertheless, this exclusion does not preclude payment of the cost
of removing debris of property damaged by a loss otherwise covered hereunder,
subject always to a limit of 25.0% of the Company's property loss under the
applicable original policy.














































































BRMA 39A

--------------------------------------------------------------------------------

14\H00H1002


Terrorism Exclusion
(Property Treaty Reinsurance)






Notwithstanding any provision to the contrary within this Contract or any
amendment thereto, it is agreed that this Contract excludes loss, damage, cost
or expense directly or indirectly caused by, contributed to by, resulting from,
or arising out of or in connection with any act of terrorism, as defined herein,
regardless of any other cause or event contributing concurrently or in any other
sequence to the loss.


An act of terrorism includes any act, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or any political division thereof, or in pursuit of political, religious,
ideological or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which:



1. Involves violence against one or more persons; or




2. Involves damage to property; or




3. Endangers life other than that of the person committing the action; or




4. Creates a risk to health or safety of the public or a section of the public;
or




5. Is designed to interfere with or to disrupt an electronic system.



This Contract also excludes loss, damage, cost, or expense directly or
indirectly caused by, contributed to by, resulting from, or arising out of or in
connection with any action in controlling, preventing, suppressing, retaliating
against, or responding to any act of terrorism.


Notwithstanding the above and subject otherwise to the terms, conditions, and
limitations of this Contract, in respect only of personal lines this Contract
will pay actual loss or damage (but not related cost or expense) caused by any
act of terrorism provided such act is not directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with
biological, chemical, radioactive or nuclear pollution or contamination or
explosion.




N.M.A. 2930c
22/11/02
Form approved by Lloyd's Market Association [Non-Marine]
14\H00H1002



--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


Property Catastrophe Excess of Loss
Reinsurance Contract
Effective:  April 1, 2014


entered into by and between


Homeowners of America Insurance Company
Irving, Texas


and


American Standard Insurance Company of Wisconsin
Madison, Wisconsin
(hereinafter referred to as the "Subscribing Reinsurer")






The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


0%
 
of the First Property Catastrophe Excess of Loss Reinsurance
2.000%
 
of the Second Property Catastrophe Excess of Loss Reinsurance
2.500%
 
of the Third Property Catastrophe Excess of Loss Reinsurance



This Agreement shall become effective at 12:01 a.m., Central Standard
Time, April 1, 2014, and shall continue in force until 12:01 a.m., Central
Standard Time, April 1, 2015, unless earlier terminated in accordance with the
provisions of the attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:


This ________________ day of ___________________________ in the year
____________.


American Standard Insurance Company of Wisconsin


_______________________________________________________
 
14IL\H00H1002\114K
[aon.jpg]




--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


Property Catastrophe Excess of Loss
Reinsurance Contract
Effective:  April 1, 2014


entered into by and between


Homeowners of America Insurance Company
Irving, Texas


and


Everest Reinsurance Company
A Delaware Corporation
(hereinafter referred to as the "Subscribing Reinsurer")






The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


3.000%
 
of the First Property Catastrophe Excess of Loss Reinsurance
3.000%
 
of the Second Property Catastrophe Excess of Loss Reinsurance
3.000%
 
of the Third Property Catastrophe Excess of Loss Reinsurance



This Agreement shall become effective at 12:01 a.m., Central Standard
Time, April 1, 2014, and shall continue in force until 12:01 a.m., Central
Standard Time, April 1, 2015, unless earlier terminated in accordance with the
provisions of the attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:


This ________________ day of ___________________________ in the year
____________.


Everest Reinsurance Company


_______________________________________________________
 
14IL\H00H1002\03R
[aon.jpg]




--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


Property Catastrophe Excess of Loss
Reinsurance Contract
Effective:  April 1, 2014


entered into by and between


Homeowners of America Insurance Company
Irving, Texas


and


Sirius International Insurance Corporation
Stockholm, Sweden
as the fronting company for P.R.A.M. subscriptions
(hereinafter referred to as the "Subscribing Reinsurer")






The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


5.000%
 
of the First Property Catastrophe Excess of Loss Reinsurance
4.000%
 
of the Second Property Catastrophe Excess of Loss Reinsurance
4.750%
 
of the Third Property Catastrophe Excess of Loss Reinsurance



This Agreement shall become effective at 12:01 a.m., Central Standard
Time, April 1, 2014, and shall continue in force until 12:01 a.m., Central
Standard Time, April 1, 2015, unless earlier terminated in accordance with the
provisions of the attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:


This ________________ day of ___________________________ in the year
____________.


Sirius International Insurance Corporation
for and on behalf of P.R.A.M.
 


_______________________________________________________
 
14IL\H00H1002\52B
Page 2 of 2
[aon.jpg]




--------------------------------------------------------------------------------

 
Interests and Liabilities Agreement


attached to and forming part of the


Property Catastrophe Excess of Loss
Reinsurance Contract
Effective:  April 1, 2014


entered into by and between


Homeowners of America Insurance Company
Irving, Texas


and


Hannover Re (Bermuda) Ltd.
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")






The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


0%
 
of the First Property Catastrophe Excess of Loss Reinsurance
2.000%
 
of the Second Property Catastrophe Excess of Loss Reinsurance
2.000%
 
of the Third Property Catastrophe Excess of Loss Reinsurance



This Agreement shall become effective at 12:01 a.m., Central Standard
Time, April 1, 2014, and shall continue in force until 12:01 a.m., Central
Standard Time, April 1, 2015, unless earlier terminated in accordance with the
provisions of the attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In any action, suit or proceeding to enforce the Subscribing Reinsurer's
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, LLP, 750 Seventh Avenue, New York, New York  10019.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:


This ________________ day of ___________________________ in the year
____________.


Hannover Re (Bermuda) Ltd.


_______________________________________________________
 
14IL\H00H1002\3BL
[aon.jpg]




--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


Property Catastrophe Excess of Loss
Reinsurance Contract
Effective:  April 1, 2014


entered into by and between


Homeowners of America Insurance Company
Irving, Texas


and


Mapfre Re, Compañia De Reaseguros, S.A.
Madrid, Spain
(hereinafter referred to as the "Subscribing Reinsurer")






The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


0%
 
of the First Property Catastrophe Excess of Loss Reinsurance
2.000%
 
of the Second Property Catastrophe Excess of Loss Reinsurance
2.000%
 
of the Third Property Catastrophe Excess of Loss Reinsurance



This Agreement shall become effective at 12:01 a.m., Central Standard
Time, April 1, 2014, and shall continue in force until 12:01 a.m., Central
Standard Time, April 1, 2015, unless earlier terminated in accordance with the
provisions of the attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:


This ________________ day of ___________________________ in the year
____________.


Mapfre Re, Compañia De Reaseguros, S.A.


_______________________________________________________


 
14IL\H00H1002\52L
[aon.jpg]

 
 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement


attached to and forming part of the


Property Catastrophe Excess of Loss
Reinsurance Contract
Effective:  April 1, 2014


entered into by and between


Homeowners of America Insurance Company
Irving, Texas


and


Shelter Mutual Insurance Company
Columbia, Missouri
(hereinafter referred to as the "Subscribing Reinsurer")






The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


2.500%
 
of the First Property Catastrophe Excess of Loss Reinsurance
1.000%
 
of the Second Property Catastrophe Excess of Loss Reinsurance
1.000%
 
of the Third Property Catastrophe Excess of Loss Reinsurance



This Agreement shall become effective at 12:01 a.m., Central Standard
Time, April 1, 2014, and shall continue in force until 12:01 a.m., Central
Standard Time, April 1, 2015, unless earlier terminated in accordance with the
provisions of the attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


As respects the Subscribing Reinsurer's share in the attached Contract, in lieu
of the provisions of subparagraph B(5) of Article 2 - Commencement and
Termination - the following shall apply:



"5. The Subscribing Reinsurer has reinsured its entire liability under this
Contract without the Company's prior written consent, except for inter-company
pooling arrangements; or"



In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the dates specified below:


This ________________ day of ___________________________ in the year
____________.


Homeowners of America Insurance Company (for and on behalf of the "Company")


_______________________________________________________


This ________________ day of ___________________________ in the year
____________.


Shelter Mutual Insurance Company


_______________________________________________________
 
14IL\H00H1002\0J1
Page of 2
[aon.jpg]

 
 

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


Property Catastrophe Excess of Loss
Reinsurance Contract
Effective:  April 1, 2014


entered into by and between


Homeowners of America Insurance Company
Irving, Texas


and


Certain Underwriting Members of Lloyd's
shown in the Signing Page(s) attached hereto
(hereinafter referred to as the "Subscribing Reinsurer")






The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


9.500%
 
of the First Property Catastrophe Excess of Loss Reinsurance
6.000%
 
of the Second Property Catastrophe Excess of Loss Reinsurance
2.375%
 
of the Third Property Catastrophe Excess of Loss Reinsurance



This Agreement shall become effective at 12:01 a.m., Central Standard
Time, April 1, 2014, and shall continue in force until 12:01 a.m., Central
Standard Time, April 1, 2015, unless earlier terminated in accordance with the
provisions of the attached Contract.


As respects the Subscribing Reinsurer's share in the attached Contract, the
funding provisions of Article 24 - Reserves - shall not apply to the extent that
funding is provided by the Lloyd's United States Credit for Reinsurance Trust
Fund.


In any action, suit or proceeding to enforce the Subscribing Reinsurer's
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, LLP, 750 Seventh Avenue, New York, New York  10019.


In Witness Whereof, the Company by its duly authorized representative has
executed this Agreement as of the date specified below:


This ________________ day of ____________________________ in the year
____________.


Homeowners of America Insurance Company (for and on behalf of the "Company")


_______________________________________________________


Signed for and on behalf of the Subscribing Reinsurer in the Signing Page(s)
attached hereto.


 
14IL\H00H1002\Lloyd's
[aon.jpg]



 

--------------------------------------------------------------------------------

 
Signing Page


attached to and forming part of the


Interests and Liabilities Agreement


with respect to the


Property Catastrophe Excess of Loss
Reinsurance Contract
Effective:  April 1, 2014


entered into by and between


Homeowners of America Insurance Company, et al.,
as specified in the above-captioned Contract


and


Certain Underwriting Members of Lloyd's




(Re)Insurer's Liability Clause - LMA3333


(Re)Insurer's liability several not joint


The liability of a (re)insurer under this contract is several and not joint with
other (re)insurers party to this contract. A (re)insurer is liable only for the
proportion of liability it has underwritten. A (re)insurer is not jointly liable
for the proportion of liability underwritten by any other (re)insurer. Nor is a
(re)insurer otherwise responsible for any liability of any other (re)insurer
that may underwrite this contract.


The proportion of liability under this contract underwritten by a (re)insurer
(or, in the case of a Lloyd's syndicate, the total of the proportions
underwritten by all the members of the syndicate taken together) is shown next
to its stamp. This is subject always to the provision concerning "signing"
below.


In the case of a Lloyd's syndicate, each member of the syndicate (rather than
the syndicate itself) is a (re)insurer. Each member has underwritten a
proportion of the total shown for the syndicate (that total itself being the
total of the proportions underwritten by all the members of the syndicate taken
together). The liability of each member of the syndicate is several and not
joint with other members. A member is liable only for that member's proportion.
A member is not jointly liable for any other member's proportion. Nor is any
member otherwise responsible for any liability of any other (re)insurer that may
underwrite this contract. The business address of each member is Lloyd's, One
Lime Street, London EC3M 7HA. The identity of each member of a Lloyd's syndicate
and their respective proportion may be obtained by writing to Market Services,
Lloyd's, at the above address.


Proportion of liability


Unless there is "signing" (see below), the proportion of liability under this
contract underwritten by each (re)insurer (or, in the case of a Lloyd's
syndicate, the total of the proportions underwritten by all the members of the
syndicate taken together) is shown next to its stamp and is referred to as its
"written line".


Where this contract permits, written lines, or certain written lines, may be
adjusted ("signed"). In that case a schedule is to be appended to this contract
to show the definitive proportion of liability under this contract underwritten
by each (re)insurer (or, in the case of a Lloyd's syndicate, the total of the
proportions underwritten by all the members of the syndicate taken together). A
definitive proportion (or, in the case of a Lloyd's syndicate, the total of the
proportions underwritten by all the members of a Lloyd's syndicate taken
together) is referred to as a "signed line". The signed lines shown in the
schedule will prevail over the written lines unless a proven error in
calculation has occurred.


Although reference is made at various points in this clause to "this contract"
in the singular, where the circumstances so require this should be read as a
reference to contracts in the plural.
 
 
14IL\H0021002\Lloyd's
[aon.jpg]



 

--------------------------------------------------------------------------------

 
Interests and Liabilities Agreement


attached to and forming part of the


Property Catastrophe Excess of Loss
Reinsurance Contract
Effective:  April 1, 2014


entered into by and between


Homeowners of America Insurance Company
Irving, Texas


and


Certain Insurance Companies
shown in the Signing Page(s) attached hereto
(hereinafter referred to as the "Subscribing Reinsurer")






The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


0%
 
of the First Property Catastrophe Excess of Loss Reinsurance
0%
 
of the Second Property Catastrophe Excess of Loss Reinsurance
2.375%
 
of the Third Property Catastrophe Excess of Loss Reinsurance



This Agreement shall become effective at 12:01 a.m., Central Standard
Time, April 1, 2014, and shall continue in force until 12:01 a.m., Central
Standard Time, April 1, 2015, unless earlier terminated in accordance with the
provisions of the attached Contract.


In any action, suit or proceeding to enforce the Subscribing Reinsurer's
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, LLP, 750 Seventh Avenue, New York, New York  10019.


Signed for and on behalf of the Subscribing Reinsurer in the Signing Page(s)
attached hereto.




 
14IL\H00H1002\Certain
[aon.jpg]



 

--------------------------------------------------------------------------------

 
Signing Page


attached to and forming part of the


Interests and Liabilities Agreement


with respect to the


Property Catastrophe Excess of Loss
Reinsurance Contract
Effective:  April 1, 2014


entered into by and between


Homeowners of America Insurance Company, et al.,
as specified in the above-captioned Contract


and


Certain Insurance Companies




(Re)Insurer's Liability Clause - LMA3333


(Re)Insurer's liability several not joint


The liability of a (re)insurer under this contract is several and not joint with
other (re)insurers party to this contract. A (re)insurer is liable only for the
proportion of liability it has underwritten. A (re)insurer is not jointly liable
for the proportion of liability underwritten by any other (re)insurer. Nor is a
(re)insurer otherwise responsible for any liability of any other (re)insurer
that may underwrite this contract.


The proportion of liability under this contract underwritten by a (re)insurer
(or, in the case of a Lloyd's syndicate, the total of the proportions
underwritten by all the members of the syndicate taken together) is shown next
to its stamp. This is subject always to the provision concerning "signing"
below.


In the case of a Lloyd's syndicate, each member of the syndicate (rather than
the syndicate itself) is a (re)insurer. Each member has underwritten a
proportion of the total shown for the syndicate (that total itself being the
total of the proportions underwritten by all the members of the syndicate taken
together). The liability of each member of the syndicate is several and not
joint with other members. A member is liable only for that member's proportion.
A member is not jointly liable for any other member's proportion. Nor is any
member otherwise responsible for any liability of any other (re)insurer that may
underwrite this contract. The business address of each member is Lloyd's, One
Lime Street, London EC3M 7HA. The identity of each member of a Lloyd's syndicate
and their respective proportion may be obtained by writing to Market Services,
Lloyd's, at the above address.


Proportion of liability


Unless there is "signing" (see below), the proportion of liability under this
contract underwritten by each (re)insurer (or, in the case of a Lloyd's
syndicate, the total of the proportions underwritten by all the members of the
syndicate taken together) is shown next to its stamp and is referred to as its
"written line".


Where this contract permits, written lines, or certain written lines, may be
adjusted ("signed"). In that case a schedule is to be appended to this contract
to show the definitive proportion of liability under this contract underwritten
by each (re)insurer (or, in the case of a Lloyd's syndicate, the total of the
proportions underwritten by all the members of the syndicate taken together). A
definitive proportion (or, in the case of a Lloyd's syndicate, the total of the
proportions underwritten by all the members of a Lloyd's syndicate taken
together) is referred to as a "signed line". The signed lines shown in the
schedule will prevail over the written lines unless a proven error in
calculation has occurred.


Although reference is made at various points in this clause to "this contract"
in the singular, where the circumstances so require this should be read as a
reference to contracts in the plural.
 
 
14IL\H0021002\Certain
[aon.jpg]


